NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 04a0037n.06
                            Filed: October 20, 2004

                                       Case Nos. 03-5195, 03-5198

                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT

 JOANNE ANDERSON, et al. (No. 03-5195),                      )
 CHARLES A. TEMPLE, et al. (No. 03-5198),                    )
                                                             )
           Plaintiffs-Appellants,                            )        ON APPEAL FROM THE
                                                             )        UNITED STATES DISTRICT
                  v.                                         )        COURT FOR THE MIDDLE
                                                             )        DISTRICT OF TENNESSEE
 R.J. REYNOLDS TOBACCO CO., et al.,                          )
                                                             )
           Defendants-Appellees.                             )
                                                             )
 _______________________________________                     )
                                                             )

BEFORE: SUHRHEINRICH and BATCHELDER, Circuit Judges; RICE,* District Judge.

       ALICE M. BATCHELDER, Circuit Judge. Plaintiffs in these consolidated diversity

actions, all of whom claim tobacco-related injuries and are recipients of the Tennessee Medicaid

program, “TennCare,” appeal the district court’s orders dismissing all of their claims against the

defendants. Plaintiffs bring federal claims under 42 U.S.C. §§ 1983, 1985, and 1986, and state law

claims for unjust enrichment and conspiracy to convert funds belonging to the plaintiffs, all arising

out of the Master Settlement Agreement (“MSA”), which settled the State of Tennessee’s tobacco

litigation with various tobacco companies, including these defendants. The plaintiffs claim that the

defendants, by entering into and complying with the terms of the MSA, deprived plaintiffs of their

property rights in their causes of action for injuries caused by tobacco-related products, in violation


       *
        The Honorable Walter Herbert Rice, District Judge for the Southern District of Ohio, sitting by designation.
of the Fourteenth Amendment; conspired to deprive the plaintiffs of their civil rights; and failed to

prevent the deprivation of their constitutionally protected rights. Plaintiffs further argue that the

litigation resulting in the MSA was essentially a subrogation action to recover medical expenses paid

on behalf of Plaintiffs as TennCare recipients; that under Tennessee law, Plaintiffs must be made

whole for their injuries before the State of Tennessee may obtain such reimbursement; that the

Plaintiffs have not been made whole for their injuries; and that the MSA therefore violates

Tennessee law because it directs the Tobacco defendants to reimburse the state of Tennessee for

medical expenses paid on behalf of Plaintiffs as Medicaid recipients without first making Plaintiffs

whole for their tobacco-related injuries.

       The district court granted the defendants’ Fed. R. Civ. P. 12(b)(6) motions to dismiss,

holding that the plaintiffs could prove no set of facts in support of their claims that would entitle

them to relief. The district court dismissed the Section 1983 claims because the plaintiffs could not

identify any property right protected by the Constitution or by federal law of which they have been

deprived. The court dismissed the Section 1985 and 1986 claims because the plaintiffs did not

allege any class-based animus. Finally, the district court held that the state law claims failed because

they were wholly dependent upon a finding that the MSA lawsuit was a subrogation action, which

it was not.

       We have carefully reviewed the district court’s opinions, the record, the applicable law, the

parties’ briefs and counsels’ arguments, and we are convinced that the district court did not err in

its conclusions. As the district court’s opinion carefully and correctly sets out the law governing the

issues raised, and clearly articulates the reasons underlying its decision, issuance of a full written




                                                   2
opinion by this court would serve no useful purpose. Accordingly, for the reasons stated in the

district court’s opinion, we AFFIRM.




                                              3